third party communication none date of communication not applicable cca_2014103008553546 id uilc number release date from sent thursday date am to cc bcc subject sec_6333 question hi ------------ the service’s authority to demand the exhibition of books_or_records under sec_6333 of the code is similar to but distinct from its authority to examine books and witnesses under the code’s summons procedures one notable difference between the two is that sec_6333 does not expressly provide for judicial enforcement of a demand for books_or_records while the summons procedures do you passed along to us the question of whether the service should seek judicial enforcement of a sec_6333 demand if the recipient treats the demand like a summons although sec_7402 may be read to allow judicial enforcement of a sec_6333 demand the service should issue a summons to a non- complying recipient of such a demand rather than seek judicial enforcement of the demand the internal_revenue_manual already encourages this approach paragraph of irm dollar_figure says that if a bank does not comply with a sec_6333 demand the revenue_officer should consider following up the levy with the summons that approach should be followed since a summons would have to be complied with before a sec_6333 case could even begin let alone be decided --------
